—Mercure, J.
Appeal from an order of the Family Court of Madison County (Humphreys, J.), entered September 27, 1993, which partially granted petitioner’s application, in a proceeding pursuant to Family Court Act article 10, to adjudicate Tara O. a neglected child.
On this appeal from the order embodying Family Court’s finding that respondent was responsible for the neglect of his girlfriend’s infant daughter (born in 1991), the contentions advanced by respondent lack merit and do not warrant extended discussion. First, having been made aware that respondent received notice of the hearing (and, in fact, through his counsel worked out a proposed disposition of the petition) but failed to appear because of a "hangover”, Family Court was authorized to proceed with the fact-finding hearing in re spondent’s absence (see, Family Ct Act §§ 1041, 1042; Matter of Geraldine Rose W., 196 AD2d 313, lv dismissed 84 NY2d 967; Matter of Raymond Dean L., 109 AD2d 87). In any event, respondent’s failure to submit an affidavit in support of an application for rehearing in Family Court bars him from raising the issue on appeal (see, Family Ct Act § 1042; Matter of Geraldine Rose W., supra). Second, the evidence produced at the fact-finding hearing, particularly the testimony of the child’s great-grandmother, provided a sufficient basis for a *754finding that the child was neglected and that respondent was responsible therefor (see, Matter of Michelle S., 195 AD2d 721; Matter of Melissa R., 162 AD2d 754).
Cardona, P. J., White, Casey and Peters, JJ., concur. Ordered that the order is affirmed, without costs.